Fourth Court of Appeals
                                    San Antonio, Texas
                                          June 30, 2021

                                       No. 04-19-00745-CR

                                     Miguel G. MARTINEZ,
                                            Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                    From the 437th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2015CR4203
                           Honorable W.C. Kirkendall, Judge Presiding

                                         ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Liza A. Rodriguez, Justice

        The trial court heard defendant’s motion to suppress on August 5, 2019. See Reporter’s
Record Volume 2, pages 196-201. During that hearing, the trial court admitted into evidence
State’s Exhibit 1, a certified copy of the search warrant and affidavit that was the subject of the
hearing. Id. page 196. The reporter’s record does not list the exhibit in the index and does not
contain a copy of the exhibit. The exhibit is material to an issue in the appeal.

      We therefore order the court reporter, Erminia Uviedo, to file by July 6, 2021, a
supplemental record containing State’s exhibit 1 from the suppression hearing.

           It is so ORDERED on June 30, 2021.

                                                                    PER CURIAM

           ATTESTED TO: _____________________________
                        Michael A. Cruz,
                        Clerk of Court